Case: 16-50876      Document: 00513854156         Page: 1    Date Filed: 01/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-50876                                FILED
                                  Summary Calendar                       January 30, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIAM HARRIS JONES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:14-CR-90-1


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       William Harris Jones, federal prisoner # 28772-298, who was convicted
of attempted coercion and enticement of a minor to engage in sexual activity,
moves for leave to proceed in forma pauperis (IFP) on appeal. He seeks to
appeal from the district court’s denial of his motion “to reverse ‘void’ federal
judgment to correct a ‘manifest injustice,’” which the district court construed
as a petition for a writ of coram nobis.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50876    Document: 00513854156     Page: 2    Date Filed: 01/30/2017


                                 No. 16-50876

      Jones remains in custody.      Accordingly, the district court correctly
determined that the writ of coram nobis is not available to him. See United
States v. Hatten, 167 F.3d 884, 887 n.6 (5th Cir. 1999).
      Because the appeal lacks arguable merit and is therefore frivolous,
Jones’s motion for leave to proceed IFP on appeal is DENIED, and his appeal
is DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th
Cir. 1997); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.




                                       2